DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1-17, the prior art does not disclose an image capturing apparatus or method with the combination of limitations specified in the claimed invention, specifically the limitations of:
a plurality of column output lines parallelly and plurally arranged for each pixel column in the pixel region and to each of which each signal of a plurality of different pixels arranged at same pixel column is outputted; a plurality of column circuits plurally arranged for each column of the pixel region and to which signals of the pixel region are outputted connected to the plurality of column output lines in a one to one relationship; and at least one processor or circuit configured to function as the following units: a correction unit configured to correct image data outputted from the pixel region based on a difference in a characteristic of the plurality of column circuits; and a control unit configured to control so as to output signal for generating the image data using to a first column circuit output line of the plurality of column circuits output lines arranged at the same pixel column and to output signal for generating correction data for correction value generation used by the correction unit using to a second column circuit output line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs